Citation Nr: 1501799	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  12-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Joretta Durant, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from June 1953 to June 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of January 2011.  In February 2014, the appellant appeared at a videoconference hearing held before the undersigned.  

The issue(s) of service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Evidence received since the March 2007 rating decision denying service connection for the cause of the Veteran's death includes evidence which relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

New and material evidence has been received to reopen the claim for service connection for the cause of the Veteran's death.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a threshold matter, the Board must determine whether new and material evidence has been received sufficient to reopen a previously denied claim, despite the RO's having reopened the claim in the January 2011 decision on appeal.  In this regard, the Federal Circuit Court has held that whether a claim is reopened is a jurisdictional matter, and, as such, the Board must independently address that issue, notwithstanding any actions of the RO.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial). 

For the purpose of addressing whether new and material evidence has been received, compliance with the VA's duties to assist and notify need not be discussed.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Service connection for the cause of the Veteran's death was previously denied by the RO in a December 2005 rating decision.  Following the receipt of additional records, the claim was again denied in June 2006, and again in March 2007.  The appellant did not initiate an appeal of the March 2007 decision.  Moreover, no additional relevant evidence or information was received concerning the issue during the succeeding year.  38 C.F.R. § 3.156(b); see, e.g., King v. Shinseki, 23 Vet. App. 464, 466-67 (2010); Buie v. Shinseki, 24 Vet. App. 242, 252 (2011).    

Thus, the March 2007 rating decision is final. 38 U.S.C.A. § 7105; DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (when a claimant fails to timely appeal an RO decision denying a claim for benefits, that decision becomes final and can no longer be challenged).  If, however, new and material evidence is received with respect to a claim which has been disallowed, the claim will be reopened, and if so reopened, the claim will be reviewed on a de novo basis.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 27 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991). 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court has clarified that the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the Court stated that reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Id. 

Service connection for the cause of the Veteran's death was previously denied on the basis that the cause of death from gastric cancer which had metastasized to the lungs was unrelated to service, or to service-connected prostate cancer.  

Evidence received since the last final decision includes the appellant's contentions that the Veteran was exposed to radiation in service, which is presumptively associated with gastric cancer, pursuant to 38 C.F.R. §§ 3.309(d), 3.311 (2014).  In addition, the appellant contends that the Veteran's multiple instances of gastric complaints shown in service were evidence of the presence of Helicobacter pylori (H. pylori) infection of the stomach, and that the H. pylori infection eventually caused gastric cancer.  She submitted an article indicating H. pylori as a risk factor for gastric cancer.  These new theories of entitlement are not new claims, but requests to reopen the previously denied claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 (2006).  The Board finds that the new theories of entitlement, which necessitate additional development, relate to an unestablished fact necessary to substantiate the claim--i.e., a nexus to service-the absence of which was the reason that the RO had previously denied the claim.  Thus, the claim for service connection for the cause of the Veteran's death is reopened with new and material evidence.  


ORDER

New and material evidence sufficient to reopen the claim for service connection for the cause of the Veteran's death has been received; and, to this extent only, the appeal is granted.


REMAND

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  For a service-connected disability to be the principal (primary) cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  For a service-connected disability to constitute a contributory cause, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal relationship.  38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.312. 

A service-connected condition may be considered a contributory cause of death if it results in debilitating effects and general impairment of health to an extent that would render the Veteran materially less capable of resisting the effects of another condition which was the primary cause of death, or if a service-connected condition has a material influence in accelerating death.  See 38 C.F.R. § 3.312(c)(3) and (4). 

The Board notes that the VA DBQ opinion dated in September 2012 is inadequate.  In this regard, the examiner stated that H. pylori was strongly associated with gastric cancer, but that there was no evidence of H. pylori in service.  The rationale was that there was no diagnosis of H. pylori in service, or of gastroesophageal reflux disease (GERD) or peptic ulcer disease.  However, since H. pylori was not even discovered until 1982, it would be odd indeed had it been shown in service.  Regarding GERD, peptic ulcer disease, or other indicia of what is now known to be H. pylori, a more detailed opinion is required.  

Prior to this opinion, additional evidentiary development must be undertaken.  First, there is evidence that the Veteran received post-service treatment as a retiree at 2 military hospitals.  These records must be obtained, if available, because they may reveal continuity of symptomatology or other evidence linking the cause of death to service.  Specifically, on the PIES request for service treatment records in May 2012, the service department responded that it appeared that the Veteran was treated at the USAF Hospital at Seymour Johns Air Force Base, North Carolina, in about December 1973, and at Malcolm Grow USAF Medical Center at Andrews Air Force Base, Maryland, in about February 1986.  The agency of original jurisdiction (AOJ) must attempt to obtain records of post-service treatment at these facilities.  

In addition, the private medical evidence of record indicates that the Veteran underwent surgery for gastric cancer in February 2001; however, there are no records of that hospitalization of record, nor of the history and symptomatology which led to the diagnosis.  Such records could provide evidence as to the history of pertinent symptomatology, as well as information including pathology reports, which could assist in ascertaining the etiology of the gastric cancer.  
 

Accordingly, the case is REMANDED for the following action:

1.  Make all necessary attempts to obtain all records of the Veteran's post-service treatment as a retiree at the following military facilities:

* USAF Hospital at Seymour Johns Air Force Base, North Carolina, beginning in about December 1973;
* Malcolm Grow USAF Medical Center at Andrews Air Force Base, Maryland, beginning in about February 1986.  

Please note that these are NOT records of treatment while the Veteran was on active duty.  Appropriate protocols should be followed for obtaining records of post-service treatment from the applicable records repository pertaining to records of post-service treatment of retirees.  

2.  Ask the appellant to identify and authorize the release of all records of the Veteran's hospitalizations for gastric surgery in February 2001.  These records should also include any in or outpatient treatment prior to the surgery, which led to the surgery and diagnosis of gastric carcinoma, as well as the follow-up treatment until December 2001.  Obtain all records adequately identified.  


	(CONTINUED ON NEXT PAGE)



3.  Then, forward the claims file to an appropriate physician for an opinion as to the following:

*  Is it at least as likely as not (50 percent or greater probability) that gastric symptomatology which began in service caused or contributed to the gastric cancer which caused the Veteran's death?  

*  Is it at least as likely as not (50 percent or greater probability) that the symptoms in service reflected the presence of H. pylori at the time?  Because H. pylori  was not known at the time, this must be expressed in terms of whether the symptoms were consistent with the presence of H. pylori.  If so, the physician should address whether the presence of H. pylori at least as likely as not contributed to or hastened the Veteran's death.  

*  Is it at least as likely as not (50 percent or greater probability) that service-connected prostate cancer, or treatment therefore, contributed to or hastened the Veteran's death?  

The claims file must be available to the physician in conjunction with the examination. 

Rationale for all requested opinions shall be provided. If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s). 

4.  After completion of the above development, the issue of entitlement to service connection for the cause of the Veteran's death should be readjudicated. If the determination remains adverse to the appellant, she and her representative should be furnished with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


